DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 08/04/2022 has been entered. Claims 2-6 are new. Claims 1-6 remain pending and have been examined below.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. The Applicant has argued that the combination of Wakita in view of Takashi does not teach the amended limitation in claim 1. The Office has considered these arguments but the arguments are moot because the new grounds of rejection does not rely upon the teachings of Wakita.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent No. 10,898,989) in view of Takashi (Japanese Patent No. JP2016221637), hereinafter referred to as Li and Takashi, respectively.
	Regarding claim 1 (Currently Amended), Li discloses in figure 22, a hubbed blade to be mounted on a spindle (100), comprising: 
	a circular hub (108); and 
	a circular blade (106) fixed on a side of a first side of the hub (106 sits on a first side of 108) and having an opening formed through a center therethrough (106 has an opening in the center portion), wherein 
	the hub (108) includes a protrusion portion (see annotated fig 21, item A) protruding from the first side (see annotated fig 21, item A protrudes from the first side) and having an outer peripheral edge of a shape corresponding to a shape of the opening (item A of 108 fits within 106), and 
	the hub (108) and the blade (106) are connected together (108 and 106 are connected together) with the hub (108) and the blade (106) being aligned each other with the protrusion portion inserted in the opening (106 is aligned with item A), wherein the protrusion portion extends at least partially into but not completely through the opening such that a side of the blade forms the inner side of the hubbed blade (item A of 108 protrudes partially into the opening of 106 but does not extend completely through).
	Li does not explicitly disclose the hub and blade are connected together via an adhesive.
	Takashi teaches in figure 2, a hubbed blade (2) to be mounted on a spindle (fig 4, 40), comprising:
	a circular hub (4); and
	a circular blade (6) fixed on a side of a first side of the hub (6 is mounted on a first side of 4) and having an opening formed through a center therethrough (6c), wherein 
	the hub (4) and the blade (6) are connected together via an adhesive (paragraph [0016],6 is adhered to 4 by adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with the teachings of Takashi to incorporate the adhesive to connect the hub and the blade because per MPEP 2143(I)(A) the combination of old elements is held to be obvious over the prior art. Where in the instant case, to include the adhesive as taught by Takashi in the system of Li, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the adhesive as taught by Takashi in the system of Li because the claimed invention is merely a combination of old elements, the elements being adhesive between the blade and hub. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of securing the blade to the hub with adhesive.
	Regarding claims 2 (New), 3 (New), and 4 (New), Li as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose:
	a first circular protrusion portion disposed on an outer peripheral portion of the hub, said first circular protrusion portion protruding from the first side of the hub toward the blade (claim 2); and 
	a second circular protrusion portion protruding from the first side of the hub toward the blade, said second circular protrusion portion being spaced from said first circular protrusion portion in a radial direction along the hub (claim 3),
wherein said first circular protrusion portion and said second circular protrusion portion are concentric to each other (claim 4).
	Takashi further teaches in figure 2, a first circular protrusion portion (4d) disposed on an outer peripheral portion of the hub (4d is on the outside of 4), said first circular protrusion portion (4d) protruding from the first side of the hub toward the blade (4d protrudes toward 6) (claim 2); and 
	a second circular protrusion portion (4e) protruding from the first side of the hub toward the blade (4e protrudes towards 6), said second circular protrusion portion (4e) being spaced from said first circular protrusion portion in a radial direction along the hub (4e is spaced from 4d by 4a) (claim 3), 
	wherein said first circular protrusion portion (4d) and said second circular protrusion portion (4e) are concentric to each other (fig 1, 4d and 4e are concentric to each other) (claim 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Li with the teachings of Takashi to incorporate the first and second circular portion protrusions because the protrusions prevent the adhesive from protruding (paragraph [0007], summarized).


Allowable Subject Matter
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 6 (New), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein an amount that said first circular protrusion portion and said second circular protrusion portion protrudes from said first side of the hub is less than an amount that the protrusion portion protrudes from said first side of the hub” together in combination with the rest of the limitations in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 5 (New), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein an amount that said first circular protrusion portion and said second circular protrusion portion protrudes from said first side of the hub is less than an amount that the protrusion portion protrudes from said first side of the hub” together in combination with the rest of the limitations in the independent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723